 

Case 2:21-cr-20146-BAF-RSW ECF No. 1, PagelD.1 Filed 03/03/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

a ts Case:2:21-cr-20146
Plaintiff, Judge: Friedman, Bernard A.
MJ: Whalen, R. Steven
Filed: 03-03-2021 At 04:18 PM
INDI USA V KARL NICO GILBERT (LG)

VIOLATIONS: 18 U.S.C. § 922(g)(1)
KARL NICO GILBERT, 18 U.S.C. § 924(c)(1)(A)
21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(4)(C)
21 U.S.C. § 844(a)
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(21 U.S.C. § 841(a)(1) — possession of
methamphetamine with intent to distribute)

On or about December 4, 2020, in the Eastern District of Michigan,
the defendant, KARL NICO GILBERT, did knowingly and intentionally
possess with intent to distribute a mixture and substance containing a
detectable amount of methamphetamine, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(C).

 
Case 2:21-cr-20146-BAF-RSW ECF No. 1, PagelD.2 Filed 03/03/21 Page 2 of 6

 

COUNT TWO
(21 U.S.C. § 841(a)(1) — possession of heroin with intent to distribute)
On or about December 4, 2020, in the Eastern District of Michigan,
the defendant, KARL NICO GILBERT, did knowingly and intentionally
possess with intent to distribute a mixture and substance containing a
detectable amount of heroin, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C).
COUNT THREE

(18 U.S.C. § 924(c)(1)(A) — possessing a firearm in furtherance of a
drug trafficking crime)

On or about December 4, 2020, in the Eastern District of Michigan,
the defendant, KARL NICO GILBERT, did knowingly possess a firearm,
that is, a loaded black Ruger Luger 9 mm semiautomatic pistol, in
furtherance of the drug trafficking crimes as alleged in Counts One and
Two of this Indictment, as incorporated here by reference, in violation of
Title 18, United States Code, Section 924(c)(1){A).

COUNT FOUR
(18 U.S.C. § 922(8)(1) — felon in possession of a firearm)

On or about December 4, 2020, in the Eastern District of Michigan,

the defendant, KARL NICO GILBERT, having been previously convicted

of a felony, that is, a crime punishable by imprisonment for a term
2

 
Case 2:21-cr-20146-BAF-RSW ECF No. 1, PagelD.3 Filed 03/03/21 Page 3 of 6

exceeding one year, and knowing that he had been so convicted, did
knowingly possess a firearm, that is, a loaded black Ruger Luger 9 mm
semiautomatic pistol, which had been shipped and transported in
interstate or foreign commerce to reach this jurisdiction, in violation of
Title 18, United States Code, Section 922(g)(1).
COUNT FIVE
(21 U.S.C. § 844(a) — possession of a controlled substance)

~ On or about December 4, 2020, in the Eastern District of Michigan,
the defendant, KARL NICO GILBERT, did knowingly and intentionally
possess cocaine, a Schedule II controlled substance, in violation of Title
21, United States Code, Section 844(a).

FORFEITURE ALLEGATIONS

(18 U.S.C. § 924(d), 21 U.S.C. § 853(a), and
28 U.S.C. § 2461(c) —criminal forfeiture)

The allegations contained in Counts Three and Four of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 2461(c).

As a result of violating 18 U.S.C. § 922(g) as set forth in this

Indictment, upon conviction, the defendant shall forfeit to the United
 

Case 2:21-cr-20146-BAF-RSW ECF No. 1, PagelD.4 Filed 03/03/21 Page 4 of 6

States any firearms and ammunition involved in or used in the knowing
commission of the offense.

The allegations contained in Counts One, Two, and Five of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to 21 U.S.C. § 853(a).

Upon conviction of the offenses charged in Counts One, Two, and Five
of this Indictment, the defendant shall forfeit to the United States,
pursuant to 21 U.S.C. § 853(a): (1) any property, real or personal,
constituting or derived from any proceeds obtained, directly or indirectly,
as a result of such violations; and (2) any property, real or personal, used,
or intended to be used, in any manner or part, to commit, or to facilitate
the commission of such violation.

Forfeiture Money Judgment: Such property also includes, but is not
limited to, a forfeiture money judgment against the defendant in an amount
to be determined, representing the total value of all property subject to
forfeiture, as described herein.

Substitute Assets: Pursuant to 21 U.S.C. § 853(p), as incorporated by
28 U.S.C. § 2461(c), the defendant shall forfeit substitute property, up to
the value of the property described above, if, by any act or omission of the

defendant, the property described above cannot be located upon the

4
a (
Case 2:21-cr-20146-BAF-RSW_ ECF No. 1, PagelD.5 Filed 03/03/21 Page 5 of 6

exercise of due diligence; has been transferred, sold to or deposited with a

third party; has been placed beyond the jurisdiction of the court; has been

substantially diminished in value; or has been commingled with other

property which cannot be divided without difficulty.

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
Grand Jury Foreperson

 

SAIMA S. MOHSIN
Acting United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/ Rosemary Wummel Gardey
ROSEMARY WUMMEL GARDEY
Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226-3220
phone: 313-226-0285

email: rosemary.gardey@usdoj.gov

Dated: March 3, 2021
Case 2:21-cr-20146-BAF-RSW ECF No. 1, PagelD.6 Filed 03/03/21 Page 6 of 6

 

. a Case:2:21-cr-20146
United States District Court imi .
Eastern District of Michigan Criminal Case Cover Judge: Friedman ES A.
: alen, R. stev

 

 

NOTE: Iti biti : coin n eht Filed: 03-03-2021 At 04:18 PM —
: It is the responsibility of the Assistant U.S. Attorney signing this form to complete INDI USA V KARL NICO GILBERT (LG)

 

 

(| Companion Case Number:

 
 

 

This may be a companion case based upon LCrR 57.10 (b)(4)!: Judge Assigned:

 

 

Ll yes No AUSA’s Initials: Qyyf- y

 

 

Case Title: USA v. Karl Nico Gilbert

 

County where offense occurred : Wayne a
—

 

 

 

Check One:  [XlFelony [_IMisdemeanor L]Petty
Indictment/ Infofmation --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30087 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the — of record for

the above captioned case.

March 3, 2021 | Eerrnaac Waal Uady

Date Rosemary Wiimmel Gardey
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 313-226-0285

Fax: 313-226-2372

E-Mail address: rosemary.gardey@usdoj.gov
Attorney Bar #; P49019

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same

or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated. -

 

5/16
